DETAILED ACTION
Amendments submitted on April 21, 2022 for Application No. 11/176018 are presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed April 21, 2022 have been considered but they are not persuasive. In the remarks applicant argues:
I)	On pages 7-8, Applicant responds to the Double Patenting rejection by stating that they “will consider filing a terminal disclaimer upon the indication of otherwise allowable subject matter”.
The Examiner acknowledges this; however, the Double Patenting rejection still stands as shown below.

II)	On pages 8-13, Applicant argues that the cited prior art does not teach the claims as currently amended.
Applicant’s arguments are considered moot based on the new grounds of rejection as set forth below.

Claim Objections
Claim 38 is objected to because of the following informalities:
Claim 38 recites “the information associated with the media”, which should be “the information of the metadata associated with the media” based on the most recent amendment to independent claim 31. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-82 of U.S. Patent 9992322, claims 1-33 of US Patent 9648132, claims 1-30 of US Patent 9294430, and claims 1-23 of US Patent 8510847. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in scope than the claims 1-82 of U.S. Patent 9992322, claims 1-33 of US Patent 9648132, claims 1-30 of US Patent 9294430, and claims 1-23 of US Patent 8510847. Therefore, claims 31-60 of the instant application are anticipated by claims 1-82 of U.S. Patent 9992322, claims 1-33 of US Patent 9648132, claims 1-30 of US Patent 9294430, and claims 1-23 of US Patent 8510847. Additionally, all of the cases are drawn towards social network systems to allow for the sharing of content between users.
Claims 31-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-60 of copending Application No. 17/111284 (reference application) and claims 31-60 of copending Application No. 17/111342 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are all drawn towards social network systems to allow for the sharing of content between users.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 31-56 and 58-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrams (US 2005/0021750) in view of Khedouri (US 2006/0008256) and further in view of Bliss (US 2005/0044552).

As per claim 31, Abrams discloses A software application embodied on a non-transitory storage medium for a mobile device that enables content to be used on the mobile device (Abrams, Figures 1 and 3a-4 and paragraphs 41, 51-53, 74, 77, 96, and 98, teaches a mobile device that can access a social network. Abrams, paragraph 74, specifically recites the “user interface may be any device capable of presenting data, including, but not limited to, cellular telephones, television sets or hand-held “personal digital assistants”.”), the software application operable to perform operations comprising: 
(i) creating a user account with an associated profile on a remote server of a service (Abrams, Figure 2, 3a-3b, and 6 and paragraphs 42, 91, 93, and 96-100, teaches users creating profiles. Abrams, claim 24, specifically recites “wherein profiles describing said users are created”.); 
(ii) receiving, via a communication protocol, information relating to one or more profiles of one or more users of the service (Abrams, Figures 5-6 and paragraphs 93, 96, and 103-105, teaches viewing profiles of other users.); 
…
(v) providing for sending messages to the one or more users of the service; (vi) providing for receiving messages from the one or more users of the service (Abrams, Figures 4-5 and paragraphs 45, 76, 87, 97, and 104, teaches the users communicating with each other by sending/receiving messages. Abrams, paragraph 104, specifically recites that the user “can send a private message”. Abrams, paragraph 97, also specifically recites “an internal messaging system whereby users may send one another private messages”.); 
(vii) sending a request, via the communication protocol, for the remote server to link the user account to one or more other user accounts of the service (Abrams, paragraphs 43, 45, 65, 95, 108, and 119, teaches linking accounts when users become “friends”. Abrams, paragraph 43, specifically recites an “invited friend or acquaintance may accept the invitation, and then become a user of the system, as a ‘friend’ of the inviting user”.); 
…
However, Abrams does not specifically recite “(iii) sending a request, via the communication protocol, related to media shared by the one or more users of the service; (iv) receiving, in response to sending the request, metadata separate from the media to enable access to information of the metadata associated with the media without needing to store the media on the mobile device”.
Khedouri discloses (iii) sending a request, via the communication protocol, related to media shared by the one or more users of the service (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist i.e. requesting data related to an artist or media of an artist and the user is given information/metadata related to that artist and their songs. Khedouri, Figure 6 and paragraphs 60-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, teaches users sharing content and playlists with other users. This allows users to browse and search through playlists of other users including requesting information about the songs on the playlists from the server. The Examiner submits that it would have been obvious for a user to request information about an artist or song based on a playlist that was shared by another user.)
(iv) receiving, in response to sending the request, metadata separate from the media to enable access to information of the metadata associated with the media without needing to store the media on the mobile device (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist using the search “AL”. The user then selects the artist “The Allman Brothers” and receives a list of their songs. Next, the user selects the song “Jessica”. The user is then provided with metadata related to the selected song such as the album name, album cover, song name, artist, etc… The user is then given the option to get the song or album now. As the metadata is displayed prior to the user selecting the button “get song now”, the metadata is considered to be separate from the media/song as the media/song is not currently stored on the device. Khedouri, paragraph 94, teaches that when the user selects the button “get song now” that the song will play on demand if the device has a network connection. Otherwise, the song will be retrieved at a later time when a network connection is available. This additionally shows that the metadata and media are stored separately as the device can display the metadata before downloading the song itself.); 
…
(viii) providing an indication to evaluate the media (Khedouri, paragraphs 60, 63, 93, and 95, teaches the users providing a rating for each piece of content and playlist they have.);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Khedouri with the teachings of Abrams. Abrams teaches a social network to allow friends to create profiles and send messages to each other through the social network where the user profile can list information about a user’s favorite music. Khedouri teaches a music social network to allow friends to communicate and share music playlists as well as their own recorded content. Therefore, it would have been obvious to have improved upon the social network of Abrams by adding the music sharing functionality of Khedouri for the purpose of allowing users to share playlists and content with their “friends”. 
However, Abrams in view of Khedouri does not specifically teach “(ix) using a multithreaded architecture comprising at least a first thread associated with a user interface of the software application and a second thread associated with network operations of the software application”.
Bliss discloses (ix) using a multithreaded architecture comprising at least a first thread associated with a user interface of the software application and a second thread associated with network operations of the software application (Bliss, paragraph 20, recites “The system 10 includes two threads, namely, an interface thread 12 and an engine thread 14. The interface thread 12 is operable to process user interface activity, such as window messages, dialogs, menus, commands, etc. The engine thread 14 performs engine operations, such as providing instructions and retrieving data to and from the associated application engine.” Bliss, paragraph 51, also recites that “distributed computing environments where certain tasks are performed by remote processing devices that are linked through a communications network” (implying tasks are done with threads involving network operations). Therefore, Bliss teaches that it is obvious to use multiple threads to perform multiple activities such as user interface and network operations.)
Therefore, it would have been obvious to one ordinary skilled in the art at the time the invention was made to have combined the teachings of Bliss with the teachings of Abrams in view of Khedouri. Abrams in view of Khedouri teaches a music sharing social network. Bliss teaches using multiple threads to perform different features such as a user interface thread and a network operations thread. Therefore, it would have been obvious to incorporate the teachings of Bliss into the music sharing social network of Abrams in view of Khedouri for the purpose of increasing the speed of the system by using separate threads to perform different actions at the same time to preserve “responsiveness” (See Bliss, paragraph 25, that recites “in order to preserve interface responsiveness … the interface thread 12 is not required to wait on the engine thread 14, as that could cause a delay”).

As per claim 32, Adams in view of Khedouri and Bliss discloses the software application of claim 31, wherein the software application is further operable to perform operations comprising: streaming, via the communication protocol, the media from the service (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for and being able to download a song or album. Khedouri, paragraph 94, teaches that when the user selects the button “get song now” that the song will play on demand (e.g. streaming) if the device has a network connection.)

As per claim 33, Adams in view of Khedouri and Bliss discloses the software application of claim 31, wherein the software application is further operable to perform operations comprising: registering a username to access the service (Khedouri, paragraphs 14, 60, 69, 85, 88, and 138, teaches each user having a user ID or name. Khedouri, paragraph 88, specifically recites that users “can develop “public” digital profiles including their photo, first name, favorite music, and hobbies etc.”. Abrams, Figures 2, 5, and 6 and paragraphs 33, 35, 64, and 91, also teaches the user profile having a user ID, name, and email address.)

As per claim 34, Adams in view of Khedouri and Bliss discloses the software application of claim 31, wherein the software application is further operable to perform operations comprising: requesting information relating to a user profile from the service via the communication protocol, wherein the user profile comprises three or more of: a username; a profile image provided by a user; a profile image provided by the service; one or more additional images; user provided text; additional text not provided by the user; and metadata defined by the service (Abrams, Figures 5-6 and paragraphs 93, 96, and 103-105, teaches viewing profiles of other users, which would require requesting the profile from the server. Abrams, Figures 5-6, also teaches that the users name, profile picture, and text (such as “Just Here To Help!” as shown in Betty’s profile of Figure 5) can be displayed on the user’s profile. Khedouri, paragraph 88, also recites that users “can develop “public” digital profiles including their photo, first name, favorite music, and hobbies etc.”.)

As per claim 35, Adams in view of Khedouri and Bliss discloses the software application of claim 31, wherein the software application is further operable to perform operations comprising: receiving information, via the communication protocol, relating to the service, wherein the information comprises three or more of: a request to link the user account with one or more other designated user accounts; a list of profiles to which a user profile is linked; requested content; a content recommendation; and a count of confirmed friends (Abrams, Figure 5, teaches displaying profiles including a button to “ask for an introduction” or “suggest a match” (e.g. request to link accounts), a list of the “most friendly people in your network” (e.g. list of linked profiles), a button to “view profile” (e.g. requested content), as well as the number of friends that each user has. See also Abrams Figure 6 that displays a user profile including various information about the user. Abrams, paragraph 70, also teaches displaying a list of “friends”.)

As per claim 36, Adams in view of Khedouri and Bliss discloses the software application of claim 31, wherein the media comprises one or more of: music, a video, audio, and text, and any portion thereof (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for and being able to download a song or album. Khedouri, abstract and paragraphs 12, 17, 19, and 59-60, teaches sharing audio and video files. Abrams, claim 36, teaches sharing recorded audio or video between users.)

As per claim 37, Adams in view of Khedouri and Bliss discloses the software application of claim 31, wherein the software application is further operable to perform operations comprising: browsing the service for other user profiles and content (Khedouri, paragraphs 69, 88, 90, and 135, teaches user profiles. Khedouri, paragraph 88, specifically recites that “users can develop "public" digital profiles including their photo, first name, favorite music and hobbies, etc. and enable other users in range to browse and search this information at will.”, Abrams, Figures 5-6 and paragraphs 93, 96, and 103-105, teaches viewing profiles of other users.)

As per claim 38, Adams in view of Khedouri and Bliss discloses the software application of claim 31, wherein the information associated with the media is track information (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist using the search “AL”. The user then selects the artist “The Allman Brothers” and receives a list of their songs. Next, the user selects the song “Jessica”. The user is then provided with metadata related to the selected song such as the album name, album cover, song name, artist, etc…)

As per claim 39, Adams in view of Khedouri and Bliss discloses the software application of claim 38, wherein the track information is associated with an audio track of the media (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist using the search “AL”. The user then selects the artist “The Allman Brothers” and receives a list of their songs. Next, the user selects the song “Jessica”. The user is then provided with metadata related to the selected song such as the album name, album cover, song name, artist, etc…)

As per claim 40, Adams in view of Khedouri and Bliss discloses the software application of claim 39, wherein the track information comprises one or more of an artist name, a song name, or an album title associated with the media (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist using the search “AL”. The user then selects the artist “The Allman Brothers” and receives a list of their songs. Next, the user selects the song “Jessica”. The user is then provided with metadata related to the selected song such as the album name, album cover, song name, artist, etc…)

As per claim 41, Adams in view of Khedouri and Bliss discloses the software application of claim 31, wherein the request to link the user account can be responded to by accepting the request or rejecting the request (Abrams, paragraphs 43 and 65, teaches sending friend requests that can be accepted or rejected.) 

As per claim 42, Adams in view of Khedouri and Bliss discloses the software application of claim 31, wherein messages, whether from other users or from the service, are stored on a remote server such that when the mobile device comes online, the messages are received and stored in an inbox of the service (Khedouri, paragraph 141, teaches an inbox for messages. Khedouri, Figure 6 and paragraphs 60-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, also teaches users sharing content and playlists with other users. Khedouri, paragraph 60, specifically recites “Users preferably will also be able to send messages, recommendations of playlists and pieces of content to other users by asking the network to send an e-mail to that person on the user's behalf.” Abrams, Figure 4, also teaches a user messaging interface to send emails to users. The Examiner submits that e-mail messages are stored on remote servers.)
	
As per claim 43, Abrams in view of Khedouri and Bliss discloses the software application of claim 31, wherein a message received by the mobile device comprises an indication of attached media that the user can access via the same interface as the message (Khedouri, paragraph 141, teaches an inbox for messages. Khedouri, Figure 6 and paragraphs 60-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, also teaches users sharing content and playlists with other users. Khedouri, paragraph 60, specifically recites “Users preferably will also be able to send messages, recommendations of playlists and pieces of content to other users by asking the network to send an e-mail to that person on the user's behalf.” Abrams, Figure 4, also teaches a user messaging interface to send emails to users. Abrams, claim 36, teaches sharing recorded audio or video between users. The Examiner submits that sharing content through a message, such as an e-mail, would be an indication of an attached media. As the UI of Khedouri allows for the messaging inbox and the viewing of content, the Examiner submits that the user can view the content via the same interface as the message.) 

As per claim 44, Abrams in view of Khedouri and Bliss discloses the software application of claim 43, wherein the attached media is one or more of a digital image file, a digital audio file, and a digital video file (Khedouri, Figure 6 and paragraphs 60-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, also teaches users sharing content and playlists with other users. Khedouri, paragraph 60, specifically recites “Users preferably will also be able to send messages, recommendations of playlists and pieces of content to other users by asking the network to send an e-mail to that person on the user's behalf.” Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for and being able to download a song or album. Khedouri, abstract and paragraphs 12, 17, 19, and 59-60, teaches sharing audio and video files. Abrams, claim 36, teaches sharing recorded audio or video between users.)

As per claim 45, Adams in view of Khedouri and Bliss discloses the software application of claim 31, wherein the software application receives, via the communication protocol, one or more of user recommendations and content recommendations (Khedouri, Figure 6 and paragraphs 60-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, teaches users sharing content and playlists with other users. This allows users to browse and search through playlists of other users including requesting information about the songs on the playlists from the server. Khedouri, paragraph 60, specifically recites “Users preferably will also be able to send messages, recommendations of playlists and pieces of content to other users by asking the network to send an e-mail to that person on the user's behalf.” Abrams, Figure 5, also shows “friend” recommendations.) 

As per claim 46, Adams in view of Khedouri and Bliss discloses the software application of claim 31, wherein the communication protocol is an HTTP protocol (Khedouri, paragraphs 138, teaches using the HTTPS protocol. Abrams, paragraphs 66 and 77, also teaches the HTTP protocol.)

As per claim 47, Adams in view of Khedouri and Bliss discloses the software application of claim 46, wherein the HTTP protocol is HTTPS (Khedouri, paragraphs 138, teaches using the HTTPS protocol. Abrams, paragraphs 66 and 77, also teaches the HTTP protocol.)

As per claim 48, Adams in view of Khedouri and Bliss discloses the software application of claim 31, wherein the service is a subscription service (Khedouri, paragraphs 3 and 55-56, teaches that the service is a paid subscription service.)

As per claim 49, Adams in view of Khedouri and Bliss discloses the software application of claim 48, wherein the subscription service is a paid service (Khedouri, paragraphs 3 and 55-56, teaches that the service is a paid subscription service.

As per claim 50, Adams in view of Khedouri and Bliss discloses the software application of claim 31, wherein the service is a social networking service (Abrams, abstract and paragraph 41, teaches that the system is a social network.)

As per claim 51, Adams in view of Khedouri and Bliss discloses the software application of claim 31, wherein the software application is further operable to perform operations comprising: providing for display on the mobile device the user interface comprising two or more user-selectable sections, the two or more user-selectable sections comprising a search interface section with a selectable element operable to receive a search parameter and a home interface section for displaying the information associated with the media (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist using the search “AL”. The user then selects the artist “The Allman Brothers” and receives a list of their songs. Next, the user selects the song “Jessica”. The user is then provided with metadata related to the selected song such as the album name, album cover, song name, artist, etc… This shows multiple display screens such as a search screen, an artist screen, and a song information screen. Khedouri, Figures 11-17, also teaches various UI screens and buttons such as a “home” button.)

As per claim 52, Adams in view of Khedouri and Bliss discloses the software application of claim 51, wherein the search interface section comprises a search element operable to receive a keyword query for one or more of: a user, an artist, and a song (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist using the search “AL”. The user then selects the artist “The Allman Brothers” and receives a list of their songs. Next, the user selects the song “Jessica”. The user is then provided with metadata related to the selected song such as the album name, album cover, song name, artist, etc…)

As per claim 53, Adams in view of Khedouri and Bliss discloses the software application of claim 52, wherein the software application is further operable to perform operations comprising: performing a search using the keyword query, wherein the search is not dependent on a character case of the keyword query (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for an artist using the search “AL”. Both of the letters are capital as shown in Figure 8. This brings up the results such as the artist “The Allman Brothers” that has a capital A and a lowercase L. Therefore, the search is not dependent on the character chase.)

As per claim 54, Adams in view of Khedouri and Bliss discloses the software application of claim 51, wherein the search interface section further comprises a filter element operable to filter the media by genre (Khedouri, paragraphs 19, 41, 63, 69, 75, 93, and 96, teaches that a user can search or sort search results by genre.)

As per claim 55, Adams in view of Khedouri and Bliss discloses the software application of claim 51, wherein the user interface further comprises an inbox that displays a message to a user (Khedouri, paragraph 141, teaches an inbox for messages. Khedouri, Figure 6 and paragraphs 60-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, also teaches users sharing content and playlists with other users. Khedouri, paragraph 60, specifically recites “Users preferably will also be able to send messages, recommendations of playlists and pieces of content to other users by asking the network to send an e-mail to that person on the user's behalf.” Abrams, Figure 4, also teaches a user messaging interface.)

As per claim 56, Adams in view of Khedouri and Bliss discloses the software application of claim 51, wherein the software application is further operable to perform operations comprising: providing a message interface, the message interface operable to send a message from the user to the one or more users of the service (Khedouri, paragraph 141, teaches an inbox for messages. Khedouri, Figure 6 and paragraphs 60-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, also teaches users sharing content and playlists with other users. Khedouri, paragraph 60, specifically recites “Users preferably will also be able to send messages, recommendations of playlists and pieces of content to other users by asking the network to send an e-mail to that person on the user's behalf.” Abrams, Figure 4, also teaches a user messaging interface.)

As per claim 58, Adams in view of Khedouri and Bliss discloses the software application of claim 56, wherein the message comprises at least a portion of the media (Khedouri, paragraph 141, teaches an inbox for messages. Khedouri, Figure 6 and paragraphs 60-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, also teaches users sharing content and playlists with other users. Khedouri, paragraph 60, specifically recites “Users preferably will also be able to send messages, recommendations of playlists and pieces of content to other users by asking the network to send an e-mail to that person on the user's behalf.” Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for and being able to download a song or album. Khedouri, abstract and paragraphs 12, 17, 19, and 59-60, teaches sharing audio and video files. Abrams, claim 36, teaches sharing recorded audio or video between users.)

As per claim 59, Adams in view of Khedouri and Bliss discloses the software application of claim 58, wherein the media comprises an audio track (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for and being able to download a song or album. Khedouri, abstract and paragraphs 12, 17, 19, and 59-60, teaches sharing audio and video files. Abrams, claim 36, teaches sharing recorded audio or video between users.)

As per claim 60, Adams in view of Khedouri and Bliss discloses the software application of claim 58, wherein the media comprises a video (Khedouri, Figures 8-10 and associated texts in paragraphs 93-94, teaches the user searching for and being able to download a song or album. Khedouri, abstract and paragraphs 12, 17, 19, and 59-60, teaches sharing audio and video files. Abrams, claim 36, teaches sharing recorded audio or video between users.)

Claim 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams in view of Khedouri and Bliss and further in view of Walters (US 2001/0052019).

As per claim 57, Adams in view of Khedouri and Bliss discloses the software application of claim 56, wherein the message comprises a link … (Abrams, Figure 4 and paragraph 101, teaches a message containing a link to allow a “friend” to join the social network.) 
Additionally, Khedouri, Figure 6 and abstract, and paragraphs 12, 17, 19, 59-62, 69, 76-77, 87, 89, 102-104, 108, 112-116, teaches users sharing content, such as audio and video files, and playlists with other users through an e-mail message. Abrams, claim 36, also teaches sharing recorded audio or video between users. However, Adams in view of Khedouri and Bliss does not specifically teach “wherein the message comprises a link to the media”.
Walters discloses wherein the message comprises a link to the media (Walters, paragraph 15, teaches a link in an email to play a video from a video streaming service.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Walters with the teachings of Abrams in view of Khedouri and Bliss. Abrams in view of Khedouri and Bliss teach a social network to allow friends to share music playlists and content with their “friends” by sending an email through the social network to other users. However, it is not clear how the content is transmitted in the email. Walters specifically teaches a particular form of content transmission by sending a link in an email to allow the recipient to play the content from a server. Therefore, it would have been obvious to have transmitted the content of Abrams in view of Khedouri and Bliss in the form of a link in an email as taught by Walters as this would have been a simple substitution of one know form of content transmission for another to yield the predictable results of transmitting content between users in an email. 

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Erikson (US 7047241) – teaches Digital Creative Works such as copyrighted electronic media are packaged in a secure electronic format, or CONTAINER, and registered on associated registration server, which serves to provide on-line licensing and copyright management for that Work. Users are connected to the registration server through a computer network or the Internet to enable data transfers and to transact licenses to utilize the media.
Lamkin (US 2004/0220926) – teaches A method comprising receiving a request for content; searching for a plurality of entities in response to the received request, the plurality of entities each having entity metadata associated therewith; and creating a collection, the collection comprises the plurality of entities and collection metadata.
Peinado (US 2003/0078853) – teaches various way to share content such as through links, e-mail, and bulletin boards.
Krueger (US 2001/0004743) – teaches sending an email with audio or video content in the email.
Liwerant (US 2013/0283312) – teaches that the user can specify what bitrate to stream video content at.
Albanese (US 8180904) – teaches transferring media files at various bitrates based on the speed of the communication links.

Conclusion                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN B KING/Primary Examiner, Art Unit 2498

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433                                                                                                                                                                                                        

/NESTOR R RAMIREZ/Director, Art Unit 2400